DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered. Claims 1, 3, 4, 6 and 8-20 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 102 and 103 in the previous Office action 02/01/2021, Applicant amended independent claim 1 and provided on pages 9-11 of the amendment arguments which have been fully considered but they are not persuasive as follows:
(a)  	Regarding to the first feature, “wherein the first transparent conductive layer is composed of multiple layers of first transparent conductive films which are formed by multiple depositions” of claim 1, the first argument on pages 9-10 of the amendment is not persuasive because Ito, as discussed below, discloses the first transparent conductive layer comprising: the transparent conductive photo-curable resin layer [[as one layer of the first transparent conductive film]] patterned to form the plurality of first transparent electrode patterns 3 and the plurality of second transparent electrode patterns 4 in at least one deposition (see at least any of ¶¶ [56, 73, 79, 123, 125-127] disclosing the conductive photo-curable resin layer being transparent curable resin layer; or see at least ¶ [0180], disclosing a transparent conductive metal oxide film patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4) ; and another separate layer of the another first transparent conductive film for patterning a plurality of transparent conductive elements 6 in at least another deposition (see at least ¶¶ [180, 186, 189]), thereby rendering the first transparent conductive layer composed of multiple layers of first transparent conductive films which are formed by multiple depositions.
see at least any of ¶¶ [56, 73, 79, 123, 125-127]), the conductive photo-curable resin layer patterned to form the plurality of first transparent electrode patterns 3 and the plurality of second transparent electrode patents 4 (see at least any of ¶¶ [0186, 0189]) and a transparent conductive metal oxide film patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4 (see at least ¶ [0180].) Based on the above disclosure, the conductive photo-curable resin layer is transparent. Note that Applicant indicates another use of the conductive photo-curable resin layer as a mask layer at ¶¶ [0165]-[0177]; however, in the case of using forming a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4, the conductive photo-curable resin layer is transparent.
(b)  	Regarding to the first feature, “wherein the heating the adhesive is performed at a temperature of 150-200°C for 30-60 minutes” of claim 1, the argument on pages 10-11 of the amendment is not persuasive because Businger, as discussed below, is used to teach the heating the adhesive performed at a temperature of 150-200°C for 30-60 minutes for the same reason of applying the adhesive to the substrate.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

FIRST SET OF REJECTIONS:
Claims 1, 3, 4, 6, 8, 9, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 2015/0169113 A1; hereinafter Ito) in view of Wang (US 2015/0340647 A1.)
As per claim 1, Ito discloses a method for manufacturing a flexible touch sensor (see at least Fig. 1, disclosing a flexible touch sensor 10) comprising:
forming a flexible film above a substrate (see at least Fig. 1; ¶ [0186]-¶ [0189], disclosing forming a photosensitive film over a substrate 1 via an adhesive including a silane compound (see at least ¶ [0109]), wherein the photosensitive film comprising: a transparent conductive photo-curable resin layer patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4 [[see at least any of ¶¶ [56, 73, 79, 123, 125-127] disclosing the conductive photo-curable resin layer being transparent curable resin layer; or see at least ¶ [0180], disclosing a transparent conductive metal oxide film patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4); a thermoplastic resin layer disposed below the conductive photo-curable resin; and a temporary supporter disposed below the thermoplastic resin layer, wherein the temporary supporter is a flexible film (see at least ¶ [0049]) and formed above a substrate 1 via the adhesive as the photosensitive film is formed over a substrate 1 (see the above discussion or at least ¶ [0109]);)
forming a first transparent conductive layer above the flexible film (see at least Figs. 1, 3; ¶¶ [0180], [0186]-[0189], disclosing forming a first transparent conductive layer comprising: the above-discussed transparent conductive photo-curable resin layer [[as a layer of the first transparent conductive film]] patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4 intersecting with the plurality of first transparent electrode patterns 3 within a display area, wherein the above-discussed conductive photo-curable resin above the flexible film via the thermoplastic resin layer; and another separate layer of the another first transparent conductive film for patterning a plurality of transparent conductive elements 6 (see at least Figs. 1 and 3; ¶¶ [180, 183, 188]), thereby rendering the first transparent conductive layer composed of multiple layers of first transparent conductive films which are formed by multiple depositions and formed above the flexible film;) and 
patterning the first transparent conductive layer to form a plurality of first electrodes (3) and a plurality of second electrodes (4) (see the above discussion;)
forming a first overcoat on the first electrodes and the second electrodes (see at least Figs. 1, 3, 8, disclosing forming a portion of the protective layer 7, as the claimed first overcoat, on the first electrodes 3, the second electrodes 4, the first metal traces 6 and the second metal traces 6,) wherein via holes through which the second electrodes are exposed are formed on the first overcoat (see at least Figs. 1, 3, 8, disclosing wherein via holes through which the second electrodes 4 are exposed are formed on the first overcoat;) and 
forming transparent bridge electrodes connected to the second electrodes at the via holes of the first overcoat (see at least Figs. 1, 3, disclosing forming transparent bridge electrodes formed on the element 5 and connected to the second electrodes 4 at the via holes of the first overcoat,) 
wherein the transparent bridge electrodes cross over the first electrodes (see at least Figs. 1, 3, disclosing the transparent bridge electrodes crossing over the first electrodes 3,) 
wherein the first transparent conductive layer is composed of multiple layers of first transparent conductive films which are formed by multiple depositions (see the above discussion regarding to the first transparent conductive layer comprising the above-discussed transparent conductive photo-curable resin layer [[as one layer of the first transparent conductive film]] patterned to form the plurality of first electrodes 3 and the plurality of second electrodes 4 in at least one deposition; and another separate layer of the another first transparent conductive film for patterning a plurality of transparent conductive elements 6 in at least another deposition, thereby rendering the first transparent conductive layer composed of multiple layers of first transparent conductive films which are formed by multiple depositions,) 
wherein before said forming the flexible film above the substrate, the method further comprises: 
  	applying adhesive to the substrate (see the above discussion regarding to said forming the flexible film above the substrate; or at least ¶ [0109], disclosing to apply an adhesive, such as a silane compound, to the substrate in order to enhance the adhesiveness of the photosensitive film on the substrate 1;)
  	heating the adhesive to remove organic solvent components in the adhesive (see at least ¶¶ [0109], [0127], [0213];) and
  	cooling the heated adhesive (see at least ¶¶ [0109], [0127], [0213],) 
wherein a first layer of first transparent conductive film in the multiple layers of first transparent conductive films is controlled to have a small thickness in order to reduce stress of the first layer of first transparent conductive film (see the above discussion regarding to the multiple layers of first transparent conductive films; further see at least ¶ [0180], disclosing the layer of the first transparent conductive film [[for forming the plurality of first electrodes 3 and the plurality of second electrodes 4]] controlled to have a small thickness of 10-200nm in order to reduce stress of the one first layer of first transparent conductive film, and the another layer of the another first transparent conductive film [[for forming the plurality of conductive elements 6]] controlled to have a small thickness of 10-200nm in order to reduce stress of the another layer of the another first transparent conductive film; note that a first layer can be one of the above-discussed layer and the another layer and a second layer can be another of the above-discussed layer and the another layer,) and
wherein the first layer of the multiple layers of first transparent conductive films has a thickness of 15-45nm, and the multiple layers of first transparent conductive films have a total thickness of 120-200nm (see the above discussion regarding to the multiple layers of first transparent conductive films; further see at least ¶ [0180], disclosing the first layer of the multiple layers of the first transparent conductive films [[for forming the plurality of first transparent electrodes 3 and the plurality of transparent second electrodes 4]] having a thickness of 10-200nm and the another separate layer of the another first transparent conductive film [[for forming the plurality of transparent conductive elements 6]] having a thickness of 10-200nm, thereby rendering the multiple/two layers of first transparent conductive films having a total thickness of 120-200nm.)
In other words, Ito discloses all limitations of this claim including the heating the adhesive performed, but is silent to “the heating the adhesive performed at a temperature of 150-200°C for 30-60min” as claimed. 
However, Wang discloses a related method for applying adhesive to the substrate and remedies for the above-discussed deficiency by disclosing the heating the adhesive at a temperature of 150-200°C for 30-60 minutes in order to remove organic solvent components in the adhesive (see at least ¶¶ [0078]-[0079].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Wang reference remedying for the deficiency of the Ito reference by disclosing the heating the adhesive performed at a temperature of 150-200°C for 30-60min in order to remove organic solvent components in the adhesive. Accordingly, the above combination of Ito and Wang obviously renders all limitations of this claim.

As per claim 3, the above modified Ito discloses the first transparent conductive layer composed of two layers of first transparent conductive films which are formed by two depositions, wherein a first layer of the first transparent conductive films has a thickness of 15-45nm, and a second layer of the first transparent conductive films has a thickness of 90-120nm (see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see Ito at least ¶ [0180], disclosing a layer of the multiple layers of first transparent conductive films having a thickness of 10-200nm and a second layer of the first transparent conductive films has a thickness of 10-200nm.)
As per claim 4, the above modified Ito discloses the first transparent conductive layer composed of three layers of first transparent conductive films which are formed by three depositions, wherein each layer of the first transparent conductive films has a thickness of 45nm see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see Ito at least Fig. 1; ¶ [0180], disclosing the first transparent conductive layer composed of three layers of first transparent conductive films which are formed by three depositions, wherein each layer of the first transparent conductive film has a thickness of 10-200nm.)
As per claim 6, the above modified Ito discloses wherein said forming the flexible film above the substrate comprises: affixing the flexible film to the adhesive (see the discussion in the rejection of claim 1 regarding to the flexible film on the substrate; further see Ito at least ¶¶ [0109], [0117].)
As per claim 8, the above modified Ito discloses wherein before forming the first transparent conductive layer above the flexible film, the method further comprises: forming an index margin on a surface of the flexible film (see Ito at least Fig. 1; ¶¶ [0117], [0161], disclosing wherein before forming the first transparent conductive layer above the flexible film, the method further comprises: forming a mask layer 2, as an index margin, on a surface of the flexible film.)
As per claim 9, the above modified Ito discloses wherein forming the first transparent conductive layer above the flexible film comprises forming the first transparent conductive layer on the index margin (see Ito at least Fig. 1, disclosing wherein forming the first transparent conductive layer above the flexible film comprises forming the first transparent conductive layer on the index margin 2.)	
As per claim 13, the above modified Ito discloses the method further comprising: forming first metal traces connected to the first electrodes and second metal traces connected to the second electrodes (see Ito at least Figs. 1, 3, 8, disclosing forming first metal traces 6 connected to the first electrodes 3 and second metal traces 6 connected to the second electrodes 4.) 

As per claim 15, the above modified Ito discloses wherein said forming transparent bridge electrodes comprises: 
forming a second transparent conductive layer on the first overcoat, and patterning the second transparent conductive layer to form the transparent bridge electrodes connected to the second electrodes at the via holes (see Ito at least Figs. 1, 3, disclosing forming a second transparent conductive layer on the first overcoat, and patterning the second transparent conductive layer to form the transparent bridge electrodes connected to the second electrodes at the via holes,)
wherein the second transparent conductive layer is composed of multiple layers of second transparent conductive films which are formed by multiple depositions, and a first layer of the second transparent conductive film has a thickness of 15-45nm, and the multiple layers of second transparent conductive films have a total thickness less than 200nm (see Ito at least Fig. 1; ¶ [0180], disclosing the second transparent conductive layer composed of multiple layers of second transparent conductive films which are formed by multiple depositions, and a first layer of the second transparent conductive has a thickness of 10-200nm, and the multiple layers of second transparent conductive films have a total thickness less than 200nm.)

As per claim 16, the above modified Ito discloses the second transparent conductive layer composed of two layers of second transparent conductive films which are formed by two depositions, wherein a first layer of the second transparent conductive films has a thickness of 15-45nm, and a second layer of the second transparent conductive films has a thickness of 90-120nm (see the discussion in the rejection of claim 15 regarding to the layers of second transparent conductive films; further see Ito at least ¶ [0180], disclosing a first layer of the second transparent conductive films having a thickness of 10-200nm and a second layer of the first transparent conductive films having thickness of 10-200nm.)
As per claim 17, the above modified Ito discloses the second transparent conductive layer composed of three layers of second transparent conductive films which are formed by three depositions, wherein each layer of the second transparent conductive films has a thickness of 45nm (see the discussion in the rejection of claim 15 regarding to the multiple layers of second transparent conductive films; further see Ito at least Fig. 1; ¶ [0180], disclosing the second transparent conductive layer composed of three layers of second transparent conductive films which are formed by three depositions, wherein each layer of the second transparent conductive films has a thickness of 10-200nm.)
As per claim 19, the above modified Ito discloses the flexible touch sensor manufactured using the method according to claim 1 (see the discussion in the rejection of claim 1; further see Ito at least ¶ [0003].)
claim 20, the above modified Ito discloses a display screen comprising a display panel and the flexible touch sensor according to claim 19 which is provided on a display side of the display panel (see Ito at least ¶¶ [0003], [0010].)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Wang, and further in view of Wu et al. (US 2014/0333578 A1; hereinafter Wu.)
As per claim 10, the above modified Ito further discloses the reflectivity from the substrate of the touch sensor (see Ito at least ¶¶ [0273], [0275]) and the reflectivity from the electrode patterns of the touch sensor (see Ito at least ¶ [0281],) but is silent to the reflectivity of the touch sensor being less than 12% for a visible light.
However, in the same field of endeavor of a touch sensor (see at least Abstract), Wu discloses the reflectivity of the touch sensor being less than 12% for a visible light (see at least ¶ [0022], disclosing the reflectivity of the touch sensor being less than 10% for a visible light,) so as to reduce the reflectivity of the light beam along the viewing direction in areas of the touch sensor, thereby providing the touch sensor having better visual effect (see at least ¶ [0042].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito touch sensor to have the reflectivity of the touch sensor being less than 12% for a visible light, in view of the teaching in the Wu reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least providing the touch sensor having better visual effect.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Wang, and further in view of Ookawa et al. (US 2015/0116264 A1; hereinafter Ookawa.)
As per claim 11, the above modified Ito, as discussed in the rejection of claim 8, discloses the index margin, but is silent to the index margin having a refractive index of 1.65 and a thickness of 40-50nm, as claimed.
However, in the same field of endeavor of a touch sensor (see at least Fig. 1), Ookawa discloses the touch sensor comprising an index margin having a refractive index of 1.65 and a thickness of 40-50nm (see at least Fig. 1; ¶¶ [0067]-[0068], disclosing a touch sensor 10 comprising an index margin 13 having a refractive index of 1.65 and a thickness of 20-80nm,) so as to suppress a variation of tints in the case of viewing from various angles (see at least ¶ 0013].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito index margin 

As per claim 12, the above modified Ito, as discussed in the rejection of claim 8, discloses the index margin, but is silent to the index margin comprising a first optical layer and a second optical layer, wherein the first optical layer has a refractive index of 1.65 and a thickness of 40-50nm, and the second optical layer has a refractive index of 1.49 and a thickness of 160-200nm.
However, in the same field of endeavor of a touch sensor (see at least Fig. 1), Ookawa discloses the touch sensor comprising an index margin comprising a first optical layer and a second optical layer (see at least Fig. 1, disclosing the touch sensor 10 comprising an index margin comprising a first optical layer 13 and a second optical layer 14), wherein the first optical layer has a refractive index of 1.65 and a thickness of 40-50nm (see at least ¶¶ [0067]-[0068], disclosing the first optical layer 13 having a refractive index of 1.65 and a thickness of 40-60nm), and the second optical layer has a refractive index of 1.49 and a thickness of 45nm (see at least ¶¶ [0078]-[0079], disclosing the second optical layer 14 having a refractive index of 1.44-1.54 and a thickness of 45nm,) so as to suppress a variation of tints in the case of viewing from various angles (see at least ¶ 0013].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito index margin comprising a first optical layer having a refractive index of 1.65 and a thickness of 40-50nm and a second optical layer a refractive index of 1.49 and a thickness of 45nm, in view of the teaching in the Ookawa reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least suppressing a variation of tints in the case of viewing from various angles.
The above modified Ito in view of Ookawa renders the second optical layer having a thickness of 45nm, instead of 160-200nm, as claimed.
However, since the application discloses the index margin comprising a first optical layer and no a second optical layer, i.e., the thickness of the second optical layer being 0nm (see the published ¶ [0093]) or the index margin comprising a first optical layer and a second optical see the published ¶ [0092].)  In other words, the thickness of the second optical layer can be 0nm or of 160-200nm, i.e., the thickness of the second optical layer being a design choice.
Furthermore, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while the above modified Ito does not explicitly disclose a particular size of the thickness of the second optical layer as claimed, a person having ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the size of the thickness of the second optical layer, as desired claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to a person of ordinary skill in this art to modify the Ito reference to obtain the invention defined by this claim.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Wang, and further in view of Morozumi et al. (US 2017/0253719 A1; hereinafter Morozumi.)
As per claims 14 and 18, the above modified Ito, as discussed in the rejection of claim 13, discloses the first overcoat. Ito further discloses the method comprising forming a second overcoat on the transparent bridge electrodes (see Ito at least Figs. 13, disclosing another portion of the transparent protective layer 7, as the claimed second overcoat, formed on the transparent bridge electrodes connecting the second electrodes 4.) Ito is silent to the first and second overcoats formed at a temperature of 90-130°C, as claimed.
However, in the same field of endeavor of a touch sensor (see at least Figs. 1, 3, 11), Morozumi discloses the overcoat layers formed at a temperature of 90-130°C (see at least ¶ [0283], disclosing the overcoat layers formed at a temperature of 65-130°C,) so as to reduce the entry of bubbles (see ¶ [0285].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to form the overcoats of the above modified Ito at a temperature of 90-130°C, in view of the teaching in the 



SECOND SET OF REJECTIONS:
Claims 1, 3, 4, 6, 8, 9, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 2015/0169113 A1; hereinafter Ito) in view of Businger et al. (US 2005/0072523 A1; hereinafter Businger.)
As per claim 1, Ito discloses a method for manufacturing a flexible touch sensor (see at least Fig. 1, disclosing a flexible touch sensor 10) comprising:
forming a flexible film above a substrate (see at least Fig. 1; ¶ [0186]-¶ [0189], disclosing forming a photosensitive film over a substrate 1 via an adhesive including a silane compound (see at least ¶ [0109]), wherein the photosensitive film comprising: a transparent conductive photo-curable resin layer patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4 [[see at least any of ¶¶ [56, 73, 79, 123, 125-127] disclosing the conductive photo-curable resin layer being transparent curable resin layer; or see at least ¶ [0180], disclosing a transparent conductive metal oxide film patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4); a thermoplastic resin layer disposed below the conductive photo-curable resin; and a temporary supporter disposed below the thermoplastic resin layer, wherein the temporary supporter is a flexible film (see at least ¶ [0049]) and formed above a substrate 1 via the adhesive as the photosensitive film is formed over a substrate 1 (see the above discussion or at least ¶ [0109]);)
forming a first transparent conductive layer above the flexible film (see at least Figs. 1, 3; ¶¶ [0180], [0186]-[0189], disclosing forming a first transparent conductive layer comprising: the above-discussed transparent conductive photo-curable resin layer [[as a layer of the first transparent conductive film]] patterned to form a plurality of first transparent electrode patterns 3 and a plurality of second transparent electrode patterns 4 intersecting with the plurality of first transparent electrode patterns 3 within a display area, wherein the above-discussed conductive photo-curable resin above the flexible film via the thermoplastic resin layer; and another separate layer of the another first transparent conductive film for patterning a plurality of transparent conductive elements 6 (see at least Figs. 1 and 3; ¶¶ [180, 183, 188]), thereby rendering the first transparent conductive layer composed of multiple layers of first transparent conductive films which are formed by multiple depositions and formed above the flexible film;) and
patterning the first transparent conductive layer to form a plurality of first electrodes (3) and a plurality of second electrodes (4) (see the above discussion;)
forming a first overcoat on the first electrodes and the second electrodes (see at least Figs. 1, 3, 8, disclosing forming a portion of the protective layer 7, as the claimed first overcoat, on the first electrodes 3, the second electrodes 4, the first metal traces 6 and the second metal traces 6,) wherein via holes through which the second electrodes are exposed are formed on the first overcoat (see at least Figs. 1, 3, 8, disclosing wherein via holes through which the second electrodes 4 are exposed are formed on the first overcoat;) and 
forming transparent bridge electrodes connected to the second electrodes at the via holes of the first overcoat (see at least Figs. 1, 3, disclosing forming transparent bridge electrodes formed on the element 5 and connected to the second electrodes 4 at the via holes of the first overcoat,) 
wherein the transparent bridge electrodes cross over the first electrodes (see at least Figs. 1, 3, disclosing the transparent bridge electrodes crossing over the first electrodes 3,) 
wherein the first transparent conductive layer is composed of multiple layers of first transparent conductive films which are formed by multiple depositions (see the above discussion regarding to the first transparent conductive layer comprising the above-discussed transparent conductive photo-curable resin layer [[as one layer of the first transparent conductive film]] patterned to form the plurality of first electrodes 3 and the plurality of second electrodes 4; and another separate layer of the another first transparent conductive film for patterning a plurality of transparent conductive elements 6, thereby rendering the first transparent conductive layer composed of multiple layers of first transparent conductive films which are formed by multiple depositions,) 
wherein before said forming the flexible film above the substrate, the method further comprises: 
see the above discussion regarding to said forming the flexible film above the substrate; or at least ¶ [0109], disclosing to apply an adhesive, such as a silane compound, to the substrate in order to enhance the adhesiveness of the photosensitive film on the substrate 1;)
  	heating the adhesive to remove organic solvent components in the adhesive (see at least ¶¶ [0109], [0127], [0213];) and
  	cooling the heated adhesive (see at least ¶¶ [0109], [0127], [0213],) 
wherein a first layer of first transparent conductive film in the multiple layers of first transparent conductive films is controlled to have a small thickness in order to reduce stress of the first layer of first transparent conductive film (see the above discussion regarding to the multiple layers of first transparent conductive films; further see at least ¶ [0180], disclosing the layer of the first transparent conductive film [[for forming the plurality of first electrodes 3 and the plurality of second electrodes 4]] controlled to have a small thickness of 10-200nm in order to reduce stress of the one first layer of first transparent conductive film, and the another layer of the another first transparent conductive film [[for forming the plurality of conductive elements 6]] controlled to have a small thickness of 10-200nm in order to reduce stress of the another layer of the another first transparent conductive film; note that a first layer can be one of the above-discussed layer and the another layer and a second layer can be another of the above-discussed layer and the another layer,) and
wherein the first layer of the multiple layers of first transparent conductive films has a thickness of 15-45nm, and the multiple layers of first transparent conductive films have a total thickness of 120-200nm (see the above discussion regarding to the multiple layers of first transparent conductive films; further see at least ¶ [0180], disclosing the first layer of the multiple layers of the first transparent conductive films [[for forming the plurality of first transparent electrodes 3 and the plurality of transparent second electrodes 4]] having a thickness of 10-200nm and the another separate layer of the another first transparent conductive film [[for forming the plurality of transparent conductive elements 6]] having a thickness of 10-200nm, thereby rendering the multiple/two layers of first transparent conductive films having a total thickness of 120-200nm.)
the heating the adhesive performed at a temperature of 150-200°C for 30-60min” as claimed. 
However, in the same field of endeavor of a touch sensor (see at least Abstract,) Businger remedies for the above-discussed deficiency by disclosing the heating the adhesive performed at a temperature of 150-200°C for 30-60min (see at least ¶ [0024].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Businger reference remedying for the deficiency of the Ito reference by disclosing the heating the adhesive performed at a temperature of 150-200°C for 30-60min. Accordingly, the above combination of Ito and Businger obviously renders all limitations of this claim.

As per claim 3, the above modified Ito discloses the first transparent conductive layer composed of two layers of first transparent conductive films which are formed by two depositions, wherein a first layer of the first transparent conductive films has a thickness of 15-45nm, and a second layer of the first transparent conductive films has a thickness of 90-120nm (see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see Ito at least ¶ [0180], disclosing a layer of the multiple layers of first transparent conductive films having a thickness of 10-200nm and a second layer of the first transparent conductive films has a thickness of 10-200nm.)
As per claim 4, the above modified Ito discloses the first transparent conductive layer composed of three layers of first transparent conductive films which are formed by three depositions, wherein each layer of the first transparent conductive films has a thickness of 45nm (see the discussion in the rejection of claim 1 regarding to the multiple layers of first transparent conductive films; further see Ito at least Fig. 1; ¶ [0180], disclosing the first transparent conductive layer composed of three layers of first transparent conductive films which are formed by three depositions, wherein each layer of the first transparent conductive film has a thickness of 10-200nm.)
As per claim 6, the above modified Ito discloses wherein said forming the flexible film above the substrate comprises: affixing the flexible film to the adhesive (see the discussion in the rejection of claim 1 regarding to the flexible film on the substrate; further see Ito at least ¶¶ [0109], [0117].)
As per claim 8, the above modified Ito discloses wherein before forming the first transparent conductive layer above the flexible film, the method further comprises: forming an index margin on a surface of the flexible film (see Ito at least Fig. 1; ¶¶ [0117], [0161], disclosing wherein before forming the first transparent conductive layer above the flexible film, the method further comprises: forming a mask layer 2, as an index margin, on a surface of the flexible film.)
As per claim 9, the above modified Ito discloses wherein forming the first transparent conductive layer above the flexible film comprises forming the first transparent conductive layer on the index margin (see Ito at least Fig. 1, disclosing wherein forming the first transparent conductive layer above the flexible film comprises forming the first transparent conductive layer on the index margin 2.)	
As per claim 13, the above modified Ito discloses the method further comprising: forming first metal traces connected to the first electrodes and second metal traces connected to the second electrodes (see Ito at least Figs. 1, 3, 8, disclosing forming first metal traces 6 connected to the first electrodes 3 and second metal traces 6 connected to the second electrodes 4.) 

As per claim 15, the above modified Ito discloses wherein said forming transparent bridge electrodes comprises: 
forming a second transparent conductive layer on the first overcoat, and patterning the second transparent conductive layer to form the transparent bridge electrodes connected to the second electrodes at the via holes (see Ito at least Figs. 1, 3, disclosing forming a second transparent conductive layer on the first overcoat, and patterning the second transparent conductive layer to form the transparent bridge electrodes connected to the second electrodes at the via holes,)
wherein the second transparent conductive layer is composed of multiple layers of second transparent conductive films which are formed by multiple depositions, and a first layer of the second transparent conductive film has a thickness of 15-45nm, and the multiple layers of second transparent conductive films have a total thickness less than 200nm (see Ito at least Fig. 1; ¶ [0180], disclosing the second transparent conductive layer composed of multiple layers of second transparent conductive films which are formed by multiple depositions, and a first layer of the second transparent conductive has a thickness of 10-200nm, and the multiple layers of second transparent conductive films have a total thickness less than 200nm.)

As per claim 16, the above modified Ito discloses the second transparent conductive layer composed of two layers of second transparent conductive films which are formed by two depositions, wherein a first layer of the second transparent conductive films has a thickness of 15-45nm, and a second layer of the second transparent conductive films has a thickness of 90-120nm (see the discussion in the rejection of claim 15 regarding to the layers of second transparent conductive films; further see Ito at least ¶ [0180], disclosing a first layer of the second transparent conductive films having a thickness of 10-200nm and a second layer of the first transparent conductive films having thickness of 10-200nm.)

As per claim 17, the above modified Ito discloses the second transparent conductive layer composed of three layers of second transparent conductive films which are formed by three depositions, wherein each layer of the second transparent conductive films has a thickness of 45nm (see the discussion in the rejection of claim 15 regarding to the multiple layers of second transparent conductive films; further see Ito at least Fig. 1; ¶ [0180], disclosing the second transparent conductive layer composed of three layers of second transparent conductive films which are formed by three depositions, wherein each layer of the second transparent conductive films has a thickness of 10-200nm.)
As per claim 19, the above modified Ito discloses the flexible touch sensor manufactured using the method according to claim 1 (see the discussion in the rejection of claim 1; further see Ito at least ¶ [0003].)
As per claim 20, the above modified Ito discloses a display screen comprising a display panel and the flexible touch sensor according to claim 19 which is provided on a display side of the display panel (see Ito at least ¶¶ [0003], [0010].)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Businger and further in view of Wu et al. (US 2014/0333578 A1; hereinafter Wu.)
claim 10, the above modified Ito further discloses the reflectivity from the substrate of the touch sensor (see Ito at least ¶¶ [0273], [0275]) and the reflectivity from the electrode patterns of the touch sensor (see Ito at least ¶ [0281],) but is silent to the reflectivity of the touch sensor being less than 12% for a visible light.
However, in the same field of endeavor of a touch sensor (see at least Abstract), Wu discloses the reflectivity of the touch sensor being less than 12% for a visible light (see at least ¶ [0022], disclosing the reflectivity of the touch sensor being less than 10% for a visible light,) so as to reduce the reflectivity of the light beam along the viewing direction in areas of the touch sensor, thereby providing the touch sensor having better visual effect (see at least ¶ [0042].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito touch sensor to have the reflectivity of the touch sensor being less than 12% for a visible light, in view of the teaching in the Wu reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least providing the touch sensor having better visual effect.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Businger and further in view of Ookawa et al. (US 2015/0116264 A1; hereinafter Ookawa.)
As per claim 11, the above modified Ito, as discussed in the rejection of claim 8, discloses the index margin, but is silent to the index margin having a refractive index of 1.65 and a thickness of 40-50nm, as claimed.
However, in the same field of endeavor of a touch sensor (see at least Fig. 1), Ookawa discloses the touch sensor comprising an index margin having a refractive index of 1.65 and a thickness of 40-50nm (see at least Fig. 1; ¶¶ [0067]-[0068], disclosing a touch sensor 10 comprising an index margin 13 having a refractive index of 1.65 and a thickness of 20-80nm,) so as to suppress a variation of tints in the case of viewing from various angles (see at least ¶ 0013].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito index margin having a refractive index of 1.65 and a thickness of 40-50nm, in view of the teaching in the Ookawa reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least suppressing a variation of tints in the case of viewing from various angles.

As per claim 12, the above modified Ito, as discussed in the rejection of claim 8, discloses the index margin, but is silent to the index margin comprising a first optical layer and a second optical layer, wherein the first optical layer has a refractive index of 1.65 and a thickness of 40-50nm, and the second optical layer has a refractive index of 1.49 and a thickness of 160-200nm.
However, in the same field of endeavor of a touch sensor (see at least Fig. 1), Ookawa discloses the touch sensor comprising an index margin comprising a first optical layer and a second optical layer (see at least Fig. 1, disclosing the touch sensor 10 comprising an index margin comprising a first optical layer 13 and a second optical layer 14), wherein the first optical layer has a refractive index of 1.65 and a thickness of 40-50nm (see at least ¶¶ [0067]-[0068], disclosing the first optical layer 13 having a refractive index of 1.65 and a thickness of 40-60nm), and the second optical layer has a refractive index of 1.49 and a thickness of 45nm (see at least ¶¶ [0078]-[0079], disclosing the second optical layer 14 having a refractive index of 1.44-1.54 and a thickness of 45nm,) so as to suppress a variation of tints in the case of viewing from various angles (see at least ¶ 0013].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ito index margin comprising a first optical layer having a refractive index of 1.65 and a thickness of 40-50nm and a second optical layer a refractive index of 1.49 and a thickness of 45nm, in view of the teaching in the Ookawa reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least suppressing a variation of tints in the case of viewing from various angles.
The above modified Ito in view of Ookawa renders the second optical layer having a thickness of 45nm, instead of 160-200nm, as claimed.
However, since the application discloses the index margin comprising a first optical layer and no a second optical layer, i.e., the thickness of the second optical layer being 0nm (see the published ¶ [0093]) or the index margin comprising a first optical layer and a second optical layer having a thickness of 160-200nm (see the published ¶ [0092].)  In other words, the thickness of the second optical layer can be 0nm or of 160-200nm, i.e., the thickness of the second optical layer being a design choice.
In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while the above modified Ito does not explicitly disclose a particular size of the thickness of the second optical layer as claimed, a person having ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the size of the thickness of the second optical layer, as desired claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to a person of ordinary skill in this art to modify the Ito reference to obtain the invention defined by this claim.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Businger, and further in view of Morozumi et al. (US 2017/0253719 A1; hereinafter Morozumi.)
As per claims 14 and 18, the above modified Ito, as discussed in the rejection of claim 13, discloses the first overcoat. Ito further discloses the method comprising forming a second overcoat on the transparent bridge electrodes (see Ito at least Figs. 13, disclosing another portion of the transparent protective layer 7, as the claimed second overcoat, formed on the transparent bridge electrodes connecting the second electrodes 4.) Ito is silent to the first and second overcoats formed at a temperature of 90-130°C, as claimed.
However, in the same field of endeavor of a touch sensor (see at least Figs. 1, 3, 11), Morozumi discloses the overcoat layers formed at a temperature of 90-130°C (see at least ¶ [0283], disclosing the overcoat layers formed at a temperature of 65-130°C,) so as to reduce the entry of bubbles (see ¶ [0285].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to form the overcoats of the above modified Ito at a temperature of 90-130°C, in view of the teaching in the Morozumi reference, to improve the above modified touch sensor of the Ito reference for the predictable result of at least reducing the entry of bubbles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626